UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-1151



LORETTA H. WILLIAMS,

                                               Plaintiff - Appellant,

          versus


THE SYSTEM,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-01-3893-2-18AJ)


Submitted:    March 21, 2002                 Decided:   March 28, 2002


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Loretta H. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Loretta   H.   Williams   appeals   the   district   court’s   order

dismissing her complaint against the United States Government for

wrongful denial of social security benefits.        Williams’ case was

referred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1994). The magistrate judge recommended that relief be denied and

advised Williams that failure to file timely, specific objections

to this recommendation could waive appellate review of a district

court order based upon the recommendation.       Despite this warning,

Williams failed to file specific objections to the magistrate

judge’s recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to so object will waive appellate review.        See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).      Williams has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED


                                   2